Citation Nr: 1518748	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-37 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to an initial disability rating in excess of 20 percent for a left knee disability.   

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 4, 2010, and a rating in excess of 70 percent since.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to April 1992, with service in the Southwest Asia Theater of Operations from October 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for a low back disability in a November 1999 rating decision.  The Veteran was notified of the decision, but he did not file an appeal or submit new and material evidence within the appeal period. 

2.  Evidence obtained since the November 1999 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  

3.  The Veteran's lumbar strain is attributable to his military service.

4.  The Veteran's left knee patellofemoral syndrome with degenerative joint disease is manifested by complaints of pain, swelling, weakness and occasional locking with objective evidence of tenderness to palpitation, and flexion limited to no less than 50 degrees due to pain.
 
5.  Resolving all reasonable doubt in the Veteran's favor, he has limitation of extension in the left leg limited to no less than 30 degrees, effective from July 23, 2009, to July 20, 2012.  

6.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the left knee.
 
7.  The Veteran's right knee patellofemoral syndrome is manifested by complaints of pain, swelling, weakness and occasional locking with objective evidence of tenderness to palpitation, and flexion limited to no less than 40 degrees due to pain.

8.  Resolving all reasonable doubt in the Veteran's favor, he has limitation of extension in the right leg limited to no less than 20 degrees, effective from July 23, 2009, to July 20, 2012.

9.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the right knee.

10.  For the entire period on appeal, the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas. 

11.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision which denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for a lumbar strain have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for the assignment of a disability rating in excess of 20 percent for left knee patellofemoral pain syndrome with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2014).
 
5.  Effective from July 23, 2009, to July 20, 2012, the criteria for a separate 40 percent rating, and no more, for limitation of left leg extension have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5261 (2014).
 
6.  The criteria for a separate 10 percent rating, and no more, for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


7.  The criteria for the assignment of a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2014).
 
8.  Effective from July 23, 2009, to July 20, 2012, the criteria for a separate 30 percent rating, and no more, for limitation of right leg extension have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5261 (2014).
 
9.  The criteria for a separate 10 percent rating, and no more, for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

10.  The criteria are met for an initial disability rating of 70 percent, but no higher, for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

11.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in January 2003, October 2006, August 2008, November 2008, and March 2009 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Further, the Veteran was afforded VA examinations in November 2006, February 2007, July 2009, and July 2012 with respect to the claims for increased ratings for the right and left knees.  He was provided VA examinations in April 2006, December 2008, and July 2012 with an addendum opinion provided in September 2013 concerning the claim for a higher rating for his PTSD.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's claims as they include interviews with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  The Board thus finds that the examination reports are adequate to adjudicate the increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  New and Material Evidence and Merits

As an initial matter, the Board finds that new and material evidence sufficient to reopen a claim for service connection for a low back disability has been submitted.  The Veteran was initially denied service connection for this disability in an August 1993 rating decision.  The RO noted the Veteran's in-service treatment in February 1992 for a lumbar strain and a subsequent diagnosis of a lumbar strain.  See June 1992 VA Examination.  However, the RO determined that there was no evidence of a chronic disability.  The Veteran did not file a notice of disagreement, and has not submitted any new and material evidence within the one year following the issuance of this rating decision.  Accordingly, the August 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In July 1999, the Veteran filed another claim of entitlement to service connection for a back disability, which was again denied in November 1999 on the basis the Veteran failed to present new and material evidence.  The Veteran did not file a notice of disagreement to this rating decision.  Therefore, the November 1999 rating decision is also final.  Id.  

In August 2008, the Veteran filed a petition to reopen this claim.  The evidence received since the November 1999 RO denial includes a March 2010 VA examination, VA treatment records through 2013 showing his continued complaints of back pain, and the Veteran's statements support of his claim.  

The credibility of this new evidence is presumed and it is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran reports that he sustained an injury to his low back during service and has suffered from this disability since service.   

As noted above, the service treatment records show he sustained a lumbar strain in February 1992 when he was lifting a heavy object.  He was treated and there were no additional complaints pertaining to the low back in service.  Following service, the Veteran was scheduled for a VA examination in June 1992.  The examiner provided a diagnosis of lumbar strain but no etiological opinion was provided.  

Private and VA treatment records dated through 2013 reflect the Veteran's continued complaints of low back pain.   

The Veteran was provided a VA examination in March 2010 that also confirmed a diagnosis of lumbar strain.  However, the VA examiner determined that the Veteran's chronic lumbar strain is less likely as not caused by or a result of his in service low back strain because there were no frequent doctor visits for a low back condition and the Veteran never had a referral for orthopedic or neurosurgery.  

The Board finds this March 2010 VA examination opinion to be inadequate because the examiner impermissibly relied on the lack of contemporaneous medical evidence that the Veteran has suffered from this disability since his military service when rendering an opinion as to whether the currently diagnosed lumbar strain is related to the diagnosed in-service strain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Moreover, the examiner did not consider the Veteran's competent and credible statements in providing this unfavorable opinion.  Therefore, this examination does not reflect adequate consideration of the competent and credible evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the findings of the March 2010 VA examination incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's claim.  The Board finds that the competent evidence of record confirms the Veteran has experienced recurrent back symptoms, such as pain, since his military service.  In fact, he is competent to report such symptoms as they are well within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds his account credible as it is also supported by the medical evidence of record as noted above.  Therefore, the Board finds his statements as to the onset of this back pain in service is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, service connection for lumbar strain is warranted. 


III.  Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating the evidence, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

	Right and Left Knees

The Veteran filed for higher ratings for his right and left knees in October 2006.  He asserts that his right and left knee disabilities are more severe than his currently assigned 10 and 20 percent ratings, respectively, reflect.  

The Veteran's left knee patellofemoral pain syndrome with degenerative joint disease is rated at 20 percent disabling pursuant to Diagnostic Code 5024-5260, reflecting the disease (tenosynovitis) and the residual condition/basis of the rating (limitation of flexion of the leg).  See 38 C.F.R. § 4.27.  The Veteran's right knee patellofemoral pain syndrome is rated at 10 percent disabling pursuant to Diagnostic Code 5299-5024.  Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability, and a 30 percent rating assigned when there is severe disability. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has since clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

VA's General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

Initially, the Board notes that other diagnostic codes for knee disabilities provide for ratings greater than the currently 10 percent assigned for the right knee and 20 percent assigned for the left knee.  However, there is no evidence of ankylosis (Code 5256), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262) in either knee.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Veteran was first examined in November 2006 by VA in connection with his claim for increased ratings for his knees.  The Veteran complained of flare-ups in both knees, swelling, snapping, popping and pain, more so with the left knee.  He specifically stated that the left knee caused him to fall when coming down steps recently.  Upon physical examination, the Veteran's gait was noted to be normal.  Examination of the right knee showed no effusion.  Collateral ligaments and cruciates were stable for both knees.  

Range of motion findings for the right knee were noted to be from 0 to 120 degrees, with pain beginning at 90 degrees.  Range of motion findings for the left knee were found to be from 0 to 70 degrees, with complaints of pain throughout this range of motion.  The examiner also noted mild patellar crepitus noted with knee motion.  X-ray findings shows that the patella appeared to be displaced laterally.  The VA examiner provided a diagnosis of malalignment of the quadracepts mechanism and stated that this results in the patellas subluxing laterally, which produces complaints of pain, giving way, and snapping.  In a February 2007 addendum opinion, the VA examiner determined that the Veteran's bilateral knee problem was developmental and was not related to a service-connected injury.  

The Veteran was reexamined by VA in July 2009 to determine the severity of his right and left knee disabilities.  At that time, the Veteran reported flare-ups of bilateral knee pain, stiffness, weakness and giving way.  The examiner also noted the Veteran requires the constant use of a cane and brace.  X-rays findings of both knees were normal.  

Upon physical examination, the Veteran's gait was noted to be antalgic.  Examination of the right knee revealed findings of crepitus, tenderness, weakness, guarding of movement, clicks and snaps, grinding and subpatellar tenderness.  Despite the Veteran's report of giving way, the examiner did not find objective evidence of instability.  Range of motion findings showed that extension was limited to 20 degrees, and flexion was noted to be to 130 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion but there were no additional limitations.  

Examination of the left knee revealed effusion, tenderness, pain at rest, weakness, guarding of movement, crepitation, clicks or snaps, grinding and subpatellar tenderness.  Similarly, the examiner did not find any objective evidence of instability.  Range of motion findings showed that extension was limited to 30 degrees, and flexion was noted to be to 120 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion but there were no additional limitations.  

The Veteran was most recently examined by VA in July 2012.  At that time, the Veteran reported pain in both knees.  He also reported that his left knee cap dislocated laterally and he had to pop it back.  The Veteran noted instability in both knees and stated he has fallen as a result.  Range of motion findings for the right knee showed flexion to 80 degrees, with pain beginning at 40 degrees; and, extension to 0 degrees, with no evidence of painful motion.  Range of motion findings for the left knee showed flexion to 75 degrees, with pain beginning at 50 degrees; and, extension to 0 degrees, with no evidence of painful motion.  The examiner indicated that the Veteran was unable to perform repetitive testing due to pain on flexion and there was additional limitation of function manifested by pain, incoordination, swelling, and interference with sitting, standing, and weight-bearing.  There was also tenderness and pain on palpation for both the right and left knees.  Finally, the examiner reported the occasional use of braces for his knees, but noted the Veteran always used a cane.  X-ray findings revealed no visualized abnormalities of either knee.  

VA treatment records dated through 2013 also reflect the Veteran's consistent reports of pain and need for cortisone injections in his knees.  However, there are no objective range of motion findings in these treatment records.  

After reviewing all of the clinical evidence and subjective complaints noted during his medical treatment during the appeals period, the Board finds that the preponderance of the evidence shows that disability ratings in excess of 10 percent and 20 percent for limitation of flexion of the right and left knees, respectively, is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this respect, the Veteran's flexion of the right knee was noted to be, at its worst, limited to 80 degrees, with pain beginning at 40 degrees.  See July 2012 VA Examination.  In order to be entitled to the next higher rating of 20 percent based on limitation of flexion, it must be shown that flexion is limited to 30 degrees or worse.  Here, even considering the Veteran's reports of pain, his flexion is limited to 40 degrees for the right knee, which warrants a 10 percent rating.  

As for his left knee, the Veteran's flexion was noted to be 70 degrees, 120 degrees, and 75 degrees, with pain beginning at 50 degrees, according to the findings of the November 2006, July 2009 and July 2012 VA examinations, respectively.  According to these findings, the severity of the left knee does not even rise to a 20 percent rating, which he is currently receiving.  In this respect, the Board will not disturb his currently assigned 20 percent rating but also finds no objective basis upon which to assign an even higher rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In reaching these determinations, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform physical tasks and his overall range of motion on subsequent examinations, the Boards finds that the preponderance of the evidence is against entitlement to ratings in excess of 10 percent for the right knee and 20 percent for the left knee based on limitation of flexion.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, the Veteran is entitled to a separate disability ratings for both the right and left knees on the basis of limitation of extension, but only for the period from July 23, 2009, to July 20, 2012.  Specifically, the July 2009 VA examination report showed extension limited to 20 degrees for the right knee and 30 degrees for the left knee.  However, the subsequent July 2012 VA examination report noted no limitation of extension on examination.  Therefore, resolving all reasonable doubt in the Veteran's favor, he is entitled to separate ratings of 30 and 40 percent based on limitation of extension for the right and left knees, respectively, effective from the date of the July 2009 VA examination to the date of the July 2012 examination.   See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).

Further, the evidence shows the Veteran suffered from instability of the right and left knees throughout the entire appeals period.  Specifically, although not clinically found, the Veteran competently reported having giving way and instability at all three VA examinations, and in statements made in support of his claim.  As such, he is entitled to a separate 10 percent ratings for slight instability of the right and left knees.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997).  The lay and medical evidence, however, does not support the higher than 10 percent, which contemplate at least moderate recurrent subluxation or lateral instability.  See Diagnostic Code 5257.

In reaching the above determinations, the Board has considered the doctrine of reasonable doubt and the staged ratings assigned represent the maximum ratings warranted during each stage of the appeal.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

	PTSD 

The Veteran is currently service connected for PTSD and assigned an initial 30 percent disability rating prior to May 4, 2010, and a rating of 70 percent since.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

The relevant evidence of record includes VA treatment records dated to September 2013, private treatment records, and VA examinations dated in April 2006, December 2008, and July 2012, with an addendum dated in September 2012.  

The Veteran was initially examined in April 2006 in connection with his service connection claim for PTSD.  During the examination, the Veteran reported symptoms such as nightmares two times a week, daily night sweats, hearing voices, visions, forgetfulness, hypervigilance, irritability, and becomes anxious in a crowd.  Upon mental status examination, the Veteran was described as very polite and well mannered, calm and cooperative, and was able to communicate well.  His thought processes were logical, coherent, and relevant.  He was well-dressed and well-groomed, and mentally intact.  The examiner also stated he was intelligent and his speech was well understood.  The Veteran was well oriented to time, place, person, and situation.  His affect was spontaneous and reasoning good.  There were also no signs of psychomotor slowing or agitation.  His verbal comprehension was good as was his concentration.  The Vetera did complain of poor short-term memory.  Finally, the Veteran reported auditory and visual hallucinations, paranoia and suicidal ideas.  The examiner noted that the Veteran reported psychotic-like symptoms but also opined that the Veteran may have been over-reporting the problems.  Thus, the examiner concluded the Veteran only has mild, if any, PTSD effects that would limit his social or occupational functioning.  A GAF score of 60 was assigned.  

The Veteran was again scheduled for a VA examination in August 2008 to assess the severity of his PTSD symptoms.  At that time, the Veteran reported he was depressed, and has had suicidal and homicidal ideas but has never attempted either.  Further, he reports poor memory and startle symptoms.  The Veteran also states that he sees shadows and hears voices, is paranoid and feels he is being chased at times.  He also stated that he has three children and a grandson, with whom he has occasional contact.  The mental status examination revealed the Veteran was well oriented to time, place, person, and situation.  His affect is normal and there was no evidence of psychomotor slowing or agitation.  Verbal comprehension and concentration were good, despite the Veteran's report of poor short-term memory.  His sensorium was clear.  The VA examiner again stated that the Veteran over reported his symptoms of emotional distress.  A GAF score of 60 was assigned.  

The Veteran was again afforded a VA examination in July 2012.  At the outset, the VA examiner noted that the Veteran's PTSD is more severe than his currently assigned 30 percent rating.  The examiner reported the Veteran currently lives alone and reports very severe symptoms of emotional distress, including paranoia, suicidal and homicidal ideation without intent, and auditory and visual hallucinations.  Based on an interview with the Veteran and an objective mental status examination, the examiner ultimately determined the Veteran's PTSD is characterized by occupational and social impairment with deficiencies in most areas.  

The July 2012 VA examiner submitted an addendum opinion in September 2013 indicating the Veteran's claims file was reviewed.  The examiner stated the claims filed depicted very severe symptoms of hallucinations, paranoia, angry outbursts, and suicidal ideations.  There was no indication by this VA examiner that the severity of the Veteran's symptoms had recently increased as opposed to remaining constant throughout the entire appeals period.  

VA and private treatment records indicate that the Veteran has been receiving psychotherapy for numerous years on a regular basis following his discharge from service, with records dating back to December 2002.  Throughout the pendency of this appeal, the Board notes that the Veteran's reported symptoms are repetitive of those described in his VA compensation examinations discussed above.  Therefore, his reported symptomology need not be readdressed.  Additionally, the Veteran's GAF scores have remained in the 50s and 60s throughout the appeal, which is also consistent with the scores assigned by the abovementioned VA examiners.  

Moreover, despite several reports from VA examiners that the Veteran may have over reported the severity of his symptoms, the fact remains that his assertions, and those of lay persons submitted on his behalf, have been consistent.  The symptoms reported in the Veteran's treatment records and recounted in lay statements show reports of depression, anger, hallucinations, nightmares, insomnia and suicidal ideations.  

Based on this evidence, the Board finds the Veteran's PTSD warrants a rating of 70 percent for the entire period on appeal.  In order to warrant a rating in excess of 70 percent, PTSD must result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Diagnostic Code 9411.

Here, the available VA and private treatment records, along with the reports of the several VA examinations, when considered in the aggregate, show that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and did not indicate findings of total occupational and social impairment.  These are the criteria for a 70 percent rating. 

However, the Board does not find that the Veteran's symptoms result in total occupational and social impairment.  Specifically, the Veteran's disability is not manifested by any of the symptoms enumerated in the criteria for a 100 percent rating (gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name).  The evidence suggests the Veteran still has some social functioning, including relationship with his children and grandchildren.  Additionally, the Veteran has never been described as suffering gross impairment in thought processes or communication, or exhibiting grossly inappropriate behavior.  Moreover, while he reports suffering from auditory and visual hallucinations, there is no indication they are persistent.  Thus, while the Veteran's PTSD is no doubt severe in nature, the evidence does not suggest it is characterized by total occupational and social impairment.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements in support of his claim and those submitted on his behalf found in the record, as noted above.  The Veteran is competent to report on what he sees and feels and how he believes his PTSD has affected his life, including describing his symptoms.  See Davidson, supra.  The Board also finds this testimony to be credible as it is corroborated by the medical evidence of record for the respective periods on appeal, including as reported in the VA examinations.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

As the preponderance of the evidence is against this claim, reasonable doubt does not arise, and a schedular rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria assigned for the knees and PTSD sufficiently contemplate the Veteran's disabilities.  The Veteran's disabilities are characterized by manifestations that are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to these disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with the disabilities is consistent with the degree of disability addressed by the respective evaluations.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when all of his service connected disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted. 

IV.  TDIU

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999). 

To date, the Veteran is service-connected for the following disabilities: (1) PTSD; (2) right and left knee disabilities, including limitation for flexion and extension, and instability; and, (3) low back disability.  The combination of these service-connected disabilities satisfies the schedular criteria for a TDIU under § 4.16(a).

The evidentiary record also makes it likely that the combined disability picture results in the Veteran being unable to secure or follow a substantially gainful occupation.  Most demonstrably, VA examinations throughout the appeal show PTSD symptoms of hallucinations, paranoia, angry outbursts, and suicidal ideations thought process much of the time; not well oriented as to place time and situation; reduced memory; and need for a caregiver.  Further, with respect to his service connected knee disabilities, the VA examinations reflect limitations in walking, decreased manual dexterity, problems with lifting and carrying, decreased strength, and lower extremity pain.  Therefore, in light of this evidence, the Board finds that the Veteran is capable of gainful employment. 

Accordingly, by resolving all reasonable doubt in the Veteran's favor, the claim must be granted.  


ORDER

Service connection for a low back disability is granted, subject to controlling regulations governing the payment of monetary awards.  

An initial disability rating in excess of 20 percent for a left knee disability is denied.

Effective from July 23, 2009, entitlement to a separate disability rating of 40 percent for limitation of extension of the left knee is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate disability rating of 10 percent for slight instability of the left knee is granted, subject to controlling regulations governing the payment of monetary awards.

An initial disability rating in excess of 10 percent for a right knee disability is denied.

Effective from July 23, 2009, entitlement to a separate disability rating of 30 percent for limitation of extension of the right knee is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate disability rating of 10 percent for slight instability of the right knee is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating of 70 percent for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted. 


REMAND

Concerning the Veteran's claim for a right hip disorder, the Veteran argues that he currently suffers from a right hip disorder, to include arthritis, that is either directly attributable to his military service or, in the alternative, caused or aggravated by his service-connected bilateral knee disabilities.  

The Veteran's service treatment records are completely silent regarding any complaints, treatment, or diagnoses pertaining to the right hip.  Following service, VA treatment records dated through September 2013 note complaints of right hip pain, and also include a diagnosis of hip arthralgia, in connection with complaints of worsening knee pain.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination that specifically considers this evidence in connection with the Veteran's statements in support of his right hip claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84 -86 (2006). 

The requested examination should also take into account the Gulf War protocols set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such consideration is proper in light of the Veteran's documented service in the Southwest Theater of Operations during the first Persian Gulf War.  As the Veteran's right hip claim has not yet been considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the AOJ should provide him with appropriate notice of the evidence needed to establish service connection pursuant to those provisions.

On remand, any relevant VA or private treatment records dating from September 2013 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file
 
2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a right hip disorder.  Document all unsuccessful attempts to obtain such records.
 
3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the nature and etiology of his right hip disorder.  He should be provided an appropriate amount of time to submit this lay evidence.
 
4.  Obtain all relevant VA treatment records dated from September 2013 to the present.  All attempts to obtain those records should be documented in the claims file.
 
5.  Then schedule the Veteran for a VA compensation examination for the Veteran's right hip disorder.  The claims folder should be made available to and reviewed by the examiner.  

In addition, the examination(s) should be conducted in accordance with VA Persian Gulf War protocols and should include all appropriate tests and studies.  All findings and conclusions should be set forth in a legible report. 

The VA examiner should expressly address the following:

   i) Diagnose all current right hip disorders.

ii) State whether it is at least as likely as not that any diagnosed right hip disorder had its onset in, or is otherwise related to, any aspect of the Veteran's active service. 

iii) State whether it is at least as likely as not that any diagnosed right hip disorder was either (a) caused by or (b) aggravated by one or more of the disabilities for which service connection was previously established or has been granted in this decision (including, most notably, right and left knee disabilities and lumbar strain). 

iv) State whether it is at least as likely as not that the Veteran has a qualifying chronic disability of the right hip that resulted from an undiagnosed illness or a medically unexplained chronic multisymptom illness, as contemplated by 38 U.S.C.A. § 1117(a)(2)(A), (B) and 38 C.F.R. § 3.317 (a)(2)(i). 

In addition, the examiner must acknowledge and discuss the Veteran's competent report as to the observable symptoms of his claimed disability.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


